Citation Nr: 1002721	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-32 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss (claimed as defective hearing) and a ruptured ear drum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

As will be discussed below, a subsequent rating decision was 
issued during the pendency of the appeal in February 2007, 
which reopened the Veteran's claim for service connection for 
bilateral hearing loss and a ruptured ear drum and denied the 
merits of that claim on a de novo basis.  However, regardless 
of what the RO has done in cases such as this, "the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b). Although this claim 
does not involve a prior final denial by the Board but rather 
by the RO, the United States Court of Veterans Appeals 
(Court) has held that the same statutory reopening 
requirements apply to prior final RO decisions. Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issue on appeal as whether the 
appellant has submitted new and material evidence to reopen 
the previously denied claim for service connection for 
bilateral hearing loss and a ruptured ear drum.

The Board does observe that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran submitted a waiver of the RO's initial 
consideration of the evidence in March 2009.  Therefore, the 
Board will consider this newly obtained evidence and proceed 
with a decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed September 2003 rating decision most 
recently denied service connection for defective hearing and 
a ruptured ear drum.

3.  The evidence received since the September 2003 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for the bilateral hearing loss and a ruptured ear drum.

4.  Bilateral hearing loss and a ruptured ear drum did not 
manifest in service or sensorineural hearing loss within one 
year thereafter, and bilateral hearing loss and a ruptured 
ear drum have not been shown to be causally or etiologically 
related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied service 
connection for defective hearing and a ruptured ear drum, is 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2009).

2.  The evidence received subsequent to the September 2003 
rating decision is new and material, and the claim for 
service connection for bilateral hearing loss and a ruptured 
ear drum is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1105 (2009).

3.  Bilateral hearing loss and a ruptured ear drum were not 
incurred in active service, nor may sensorineural hearing 
loss be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection, the RO had a duty to notify the Veteran what 
information or evidence was needed in order reopen his claim.  
The law specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured. 38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the Veteran's claim for service 
connection for bilateral hearing loss and a ruptured ear 
drum, and therefore, regardless of whether the requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Therefore, the Board concludes that 
the current laws and regulations have been complied with, and 
a defect, if any, in providing notice and assistance to the 
Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication. Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the merits of the claim for service 
connection, the RO did provide the appellant with notice in 
September 2005 prior to the initial decision on the claim in 
February 2006, as well as in April 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the September 2005 letter indicated that in 
order to establish service connection the evidence must show 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  
Additionally, the October 2007 statement of the case (SOC) 
and the March 2008 and January 2009 supplemental statements 
of the case (SSOC) notified the Veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2005 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request all records held by Federal agencies, 
such as service treatment records, military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim. 

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2005 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the September 2005 
letter stated that it was the Veteran's responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
this regard, the Board notes that the April 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service- connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  Following the April 
2006 letter, the RO readjudicated the Veteran's claim for 
service connection in an April 2009 supplemental statement of 
the case (SSOC).  Thus, VA cured any defect in the notice 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision. Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board concludes below that the Veteran is not entitled to 
service connection for bilateral hearing loss and a ruptured 
ear drum.  Thus, any questions as to the disability rating or 
appropriate effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  He has not 
identified any outstanding evidence that should be obtained 
in this case.

The Veteran was also proved the opportunity to testify at a 
hearing before a decision review officer at the RO in 
November 2008.  During that hearing, he asserted that some of 
his service treatment records were missing and referred to a 
record in which the correct service number was written in 
after an incorrect service number was crossed out.  However, 
the Board notes there is no evidence of any missing service 
treatment records.  The RO requested such records in 1959, 
and all available service treatment records were obtained and 
associated with the claims file at that time.  The Veteran 
later requested copies of those records from the RO in July 
2003, which the RO did provide to him.  The letter sent to 
him with the enclosed records specifically stated that he was 
being sent copies of all of his service treatment records 
associated with the claims file and that he should contact 
the medical facilities directly if they were not the records 
that he needed.  There is no evidence that the Veteran ever 
made any further request for such records, nor has he 
provided any specific information identifying the missing 
records, such as the dates and locations.

Moreover, the claims file does contain service treatment 
records documenting numerous complaints, treatments, and 
diagnoses throughout his period of service as well as his 
induction and separation examinations reports.  As such, it 
appears that the Veteran's service treatment records are 
complete, and he has not specifically identified any missing 
reports.  

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete service treatment medical records.  
The Veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Thus, the Board finds compliance with the applicable 
development procedures, and there is no indication that there 
is additional available evidence to substantiate the 
Veteran's claim that has not been associated with the claims 
folder.

In addition, the Veteran was afforded a VA examination in 
September 2007 in connection with his claim for service 
connection, and an additional VA medical opinion was provided 
in December 2007.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the VA examination and medical opinions obtained 
in this case are more than adequate, as they are predicated 
on a full reading of the service treatment records as well as 
the private and VA medical records contained in the Veteran's 
claims file.  They consider all of the pertinent evidence of 
record, to include the statements of the appellant, and 
provide a complete rationale for the opinions stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post- 
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post- 
service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Board observes that the Veteran's claim for service 
connection for bilateral hearing loss and a ruptured ear drum 
was previously considered and denied by the RO in rating 
decisions dated in July 1959 and September 2003.  The Veteran 
was notified of those decisions and of his appellate rights; 
however, he did not submit a notice of disagreement for 
either decision.  In general, rating decisions that are not 
timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In September 2005, the Veteran requested that his claim for 
service connection for bilateral hearing loss and a ruptured 
ear drum be reopened.  The February 2006 rating decision 
currently on appeal denied reopening that claim, but a 
subsequent rating decision dated in February 2007 reopened 
the claim for service connection and adjudicated the merits 
of that claim on a de novo basis.  As will be explained 
below, the Board believes that the RO's adjudication 
regarding reopening the Veteran's claim for service 
connection is ultimately correct.  However, as discussed 
above, regardless of what the RO has done in cases such as 
this, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions. 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issues on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for bilateral hearing loss and a ruptured ear drum.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance. See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the July 1959 rating decision denied the 
Veteran's claim for service connection for defective hearing 
and a ruptured ear drum.  In that decision, the RO observed 
that his induction examination was negative for any defects 
and that an examination in June 1952 showed a congential 
deflection of the nasal septum.  A submucous resection was 
performed, and there was some involvement of the bilateral 
eustachian orifice noted.  However, the RO also indicated 
that the Veteran's separation examination was negative for 
any residuals, and a July 1959 VA examination found his 
hearing acuity to be 94/96 bilateral with a literal 
designation of "A" bilateral.  There was no ear pathology 
noted at that time.  As such, it was concluded that the 
Veteran's hearing acuity was normal during service and at 
separation.  Therefore, the RO found that service connection 
for defective hearing and a ruptured ear drum was not 
warranted.

The September 2003 rating decision subsequently denied 
reopening the Veteran's claim for service connection for 
defective hearing and a ruptured ear drum.  In that decision, 
the RO observed the Veteran's contentions, but noted that the 
evidence submitted in connection with his current claim had 
previously been considered in the July 1959 rating decision.  
Despite being sent a letter informing him of the duty to 
assist in obtaining medical records, the Veteran did not 
respond or submit any medical evidence showing continued 
treatment.  Therefore, the RO determined that new and 
material evidence had not been submitted to reopen the claim.

The evidence associated with the claims file subsequent to 
the September 2003 rating decision includes VA medical 
records, private medical records, lay  statements, medical 
literature, and VA examination reports, as well as the 
Veteran's own assertions. The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the September 2003 rating decision and finds that this 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for bilateral hearing loss and a ruptured ear 
drum.  The majority of this evidence is certainly new, in 
that it was not previously of record.  With regard to whether 
the evidence is material, the Board notes that the July 2006, 
July 2008, February 2009, and March 2009 private medical 
opinions indicate that the Veteran sustained a ruptured ear 
drum in service and had hearing loss caused by his injury in 
service.  The Board must presume the credibility of this 
evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claims and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes. See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, the Board finds that these private 
medical opinions provide a connection or possible connection 
between a current disorder and the Veteran's military 
service, and thus, they relate to an unestablished fact 
necessary to substantiate the claim.  As such, the private 
medical opinions raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been presented to reopen the 
Veteran's previously denied claim for service connection for 
bilateral hearing loss and a ruptured ear drum.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the Veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so. See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
hearing loss and a ruptured ear drum.  He has contended that 
his hearing was damaged in service while he was in flight 
training and that his ear drums were ruptured during a 
training flight.  In particular, the Veteran has alleged that 
his flight instructor performed a rapid descent and that his 
ears failed to equalize the pressure change and ruptured.  He 
also reported subsequently undergoing treatments, including 
radiation and roentgen therapy to the nasopharynx, which he 
believes damaged his hearing. 

The Board also acknowledges the July 2008 lay statements 
submitted in support of the Veteran's claim.  In these 
statements, individuals who knew the Veteran prior to his 
period of service indicated that he developed hearing 
problems during his military service.  

The Board notes that the Veteran, as a lay person, can attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  Similarly, lay persons, such as the individuals who 
submitted the July 2008 statements, may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  However, the Veteran and these individuals are not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis. 
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 
303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (determination by 
the Board that lay statements are of slight probative value 
is completely within the Board's discretion).

Indeed, the Veteran's service treatment records are negative 
for any complaints, treatment, or diagnosis of hearing loss 
or a ruptured ear drum. The Veteran sought treatment on 
numerous occasions throughout his period of service for 
various complaints, including nasal congestion, headaches, an 
upper respiratory infection, sinusitis, rhinitis, and a 
common cold, but he never complained of the claimed 
disorders.  A March 1952 x-ray of his sinuses revealed acute 
sinusitis due to barotrauma, especially in his left maxillary 
and left frontal sinuses, and he was also seen by an ears, 
nose, and throat specialist in July 1952 with complaints of 
constant headaches and ringing in his ears associated with 
nasal congestion.  However, there was no mention of hearing 
loss or a ruptured ear drum during such treatment.  The 
Veteran subsequently underwent a septectomy in September 1952 
to correct a congenital deflection of the nasal septum, and 
moderate bilateral hypertrophy of the lymphoid tissue about 
the eustachian orifice was noted.  The cause was 
undetermined.  Nevertheless, the Veteran continued to seek 
treatment for nasal congestion, headaches, and rhinitis from 
February 1953 to May 1953, but there were still no complaints 
or diagnoses of hearing loss or a ruptured ear drum.

The Veteran's June 1953 separation examination also found his 
ears and drums to be normal, and a whispered voice test 
revealed 15/15 hearing.  The Veteran also had a hearing loss 
profile of "H1" at that time. See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service).

Moreover, the Board notes that the Veteran did not seek 
treatment for hearing loss or a ruptured ear drum until many 
years after his separation from service in July 1953.  In 
fact, despite his complaints, a July 1959 VA examination 
found that the Veteran's ear drums and canals were normal 
without any discharge, and his hearing was within normal 
limits.  As such, the examiner indicated that there was no 
ear pathology.  Therefore, the Board finds that bilateral 
hearing loss and a ruptured ear drum did not manifest in 
service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss and a ruptured ear drum, the Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection. Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Nevertheless, the more probative evidence of record does not 
relate a current diagnosis of bilateral hearing loss or a 
ruptured ear drum to the Veteran's military service.  Indeed, 
the July 1959 VA examination found the Veteran to have normal 
hearing at the thresholds tested without any ear pathology, 
and VA medical records dated in September 2005 documented the 
Veteran's report of a gradual decline in hearing during the 
prior 40 years.

In addition, the September 2007 VA examiner reviewed the 
claims file and medical literature and performed a physical 
examination after which she diagnosed the Veteran with 
sensorineural type hearing loss in both ears.  She believed 
that tinnitus was related to the Veteran's military service, 
but opined that the current bilateral hearing loss was less 
likely as not caused by or the result of the Veteran's flight 
training.  In her rationale, the examiner observed that there 
were no medical records documenting a perforated ear drum and 
noted that there were normal findings regarding his ears in 
service.  Despite the Veteran being seen approximately 54 
times between October 1951 and May 1952 for other complaints, 
including sinusitis, allergies, rhinitis, and 
gastrointestinal problems, the examiner stated that there 
were no notations documenting ear drum perforations, ear 
complaints, or hearing problems.  She observed that the 
Veteran was subsequently referred to an allergist and that he 
was eliminated from Air Force cadet training because his 
allergy symptoms had not improved on antihistamines.  She 
noted that he was transferred to Ellington Air Force Base in 
Texas with the hope that the allergy symptoms would improve.  
In July 1952, an ears, nose, and throat specialist noted that 
the Veteran's ears were normal and clear.  The September 2007 
VA examiner further observed that the Veteran did have 
roentgen radiation therapy that he believed contributed to 
his hearing loss.  However, she cited to medical literature 
stating that radiation for nasopharynx obstruction was 
successfully used for more than 25 years until the advent of 
multiple types of antibiotics without adverse effects on 
hearing.  Based on the foregoing, the examiner opined that it 
was less likely as not that the current bilateral hearing 
loss was caused by or the result of barotrauma or radiation 
therapy in service.  

The Board notes that the September 2007 VA examiner did 
believe that tinnitus was related to service.  Consequently, 
an October 2007 rating decision granted service connection 
for that disorder.  Thus, the September 2007 VA examiner did 
render a favorable opinion when the evidence supported such a 
finding. 

In an addendum to her report, the September 2007 VA examiner 
stated that she decided that she did not feel qualified to 
render an opinion in regards to the Veteran's claim of 
radiation damaging his hearing.  She noted that there was 
documentation in his service treatment records showing that 
he had received 400 rads of roentgen therapy to the 
nasopharynx.  Although she had medical literature supporting 
her conclusion, the examiner believed that a final opinion 
should come from a radiologist or physician with an 
understanding of what amounts of radiation could cause damage 
to sensory organs.  Therefore, an additional VA medical 
opinion was requested in December 2007.

The December 2007 VA examiner indicated that he had reviewed 
the claims file and opined that the Veteran's defective 
hearing and ruptured ear drum were not caused by or a result 
of radiation exposure.  In fact, he noted that the Veteran 
did not have a ruptured ear drum at the time of the opinion.  
Although he did have severe to profound hearing loss 
bilaterally, the examiner commented that the Veteran had 
multiple factors of which none of them were related to the 
low dose radiation he received in service.  

The Board does acknowledge that the record also contains 
private medical opinions supporting the Veteran's claim.  In 
this regard, Dr. R.M (initials used to protect the Veteran's 
privacy) submitted a letter dated in July 2006 in which he 
noted that the Veteran has been followed for hearing loss 
that was present since his military service.  The Veteran had 
told him that he was involved in a flight training accident 
while he was in pilot school that caused his ear drums to 
rupture.  He reported being hospitalized, and it was noted 
that may have received surgery.   Dr. R.M. also observed that 
the Veteran had radiation treatment to dry his eustachian 
tubes and that he reported having a very marked decrease in 
hearing as well continued blockage of his ears as a result of 
the treatments.  He assessed the Veteran as having normal 
external and middle ear function with mild to profound nerve 
impairment hearing loss, which was the type of hearing loss 
most commonly associated with loud noise exposure.  Based on 
the Veteran's reported history, Dr. R.M. commented that the 
hearing loss may be the direct result of barotrauma, 
recurrent middle ear pathologies related to allergies, or the 
effects of radiation treatment.  He believed that the hearing 
loss was probably caused by a service-related injury in light 
of the barotrauma, recurrent allergies and treatments, 
continuous tinnitus, radiation treatments for eustachian tube 
dysfunction, and difficulty communicating.  He indicated that 
such a statement could be made with at least a 50 percent 
likelihood.

Dr. P.L. submitted a letter dated in July 2008 in which he 
indicated that the Veteran had been a patient and friend 
since the early 1960s.  Although he did not know the Veteran 
prior to his period of service, Dr. P.L. commented that the 
Veteran's hearing was probably excellent because he was 
accepted into a pilot training program.  He noted that after 
service he often flew with the Veteran and commented that he 
had problems with normal conversation and difficulty 
communicating with the airport tower using headphones, which 
prevented him from obtaining a pilots license.  Dr. P.L. 
stated that the Veteran had told him that his hearing had 
been damaged while he was in service.  

Another July 2008 letter from Dr. P.L. observed that the 
Veteran was diagnosed with barotrauma during his military 
service.  It was noted that the treatment failed and that he 
was eliminated from flight training.  Dr. P.L. also indicated 
that surgery was performed to remove lymphoid tissue blocking 
the eustachian tubes and to correct a deviated septum.  He 
stated that he had reviewed the medical records and opined 
that the Veteran suffered from eustachian tube dysfunction 
caused by barotrauma.  There was no opinion rendered that 
specifically addressed the etiology of the Veteran's claimed 
disorders, namely bilateral hearing loss and a ruptured ear 
drum.

Dr. R.M. sent a second letter dated in February 2009 in which 
he reiterated the findings and opinions contained in his July 
2006 letter.

Dr. P.L. submitted a third statement in March 2009 in which 
he indicated that he reviewed the Veteran's medical record of 
treatment for barotrauma and eustachian tube dysfunction.  He 
opined that the Veteran most likely sustained a ruptured ear 
drum during the service and that there was at least a 51 
percent chance that tinnitus contributed to his hearing loss.  
In so doing, he noted that the lay statements had indicated 
that the Veteran was able to hear perfectly prior to service, 
but suffered an injury that impaired his hearing, which was 
consistent with a ruptured ear drum.  Dr. P.L. also opined 
that the radiation treatment in service most likely caused 
the nerve damage, which rendered the condition untreatable.  

The Board must assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. 
App. 332 (1995).

After weighing the medical evidence, the Board finds the 
September 2007 and December 2007 VA examiners' opinions to be 
more probative.  Dr. R.M. and Dr. P.L. did not indicate that 
they had reviewed the Veteran's complete claims file.  In 
fact, Dr. R.M. specifically indicated that he had based his 
opinion on the Veteran's reported history, which included 
being hospitalized and receiving surgery after a flight 
training accident caused his ear drums to rupture.  However, 
as previously discussed, there is no documentation of such a 
rupture, and the surgery was actually for a congenital nasal 
septum deviation.  Thus, Dr. R.M.'s opinion was based on the 
Veteran's own unsubstantiated history.  The Board notes that 
medical opinions premised upon an unsubstantiated account of 
a claimant are of no probative value. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant). 

Although Dr. P.L. indicated in his July 2008 and March 2009 
letters that he had reviewed the medical records documenting 
the Veteran's barotrauma and eustachian tube dysfunction as 
well as lay statements, there was no indication that he 
reviewed the other pertinent records contained in the claims 
file.  In fact, he noted that the Veteran was eliminated from 
flight training and transferred to another base after 
treatment failed, but the record shows that the treatment was 
actually for allergy symptoms rather than for hearing loss or 
a ruptured ear drum.  Thus, Dr. PL.'s opinion is not 
supported by the evidence of record.  

Indeed, neither private physician discussed the lack of any 
documented complaints of hearing loss or a ruptured ear drum 
during service, the normal findings on the June 1953 
separation examination, the years-long evidentiary gap 
between the Veteran's military service and his first 
complaints of hearing loss and a ruptured ear drum, or the 
normal July 1959 VA examination.  As such, the opinions of 
Dr. R.M. and Dr. P.L. appear to rest on incomplete 
information.  

In contrast, the September 2007 and December 2007 VA 
examiners both indicated that they had reviewed the claims 
file.  Thus, they offered their opinions based on a review of 
all of the evidence, including the service treatment records, 
post-service medical records, lay statements, medical 
literature, and the Veteran's own assertions, and they 
offered thorough rationales for the opinions reached that are 
clearly supported by the evidence of record.  Indeed, the 
September 2007 VA examiner provided a thorough summary of the 
Veteran's treatment in service and noted that there was no 
documentation of hearing loss or a ruptured ear drum in 
service despite his other numerous complaints and diagnoses.  
It was also noted that the Veteran's service treatment 
records had indicated that the termination of his flight 
training and transfer to another base was due to his allergy 
symptoms rather than hearing loss or a ruptured ear drum.  
The September 2007 VA examiner further addressed the findings 
of the June 1953 separation examination and July 1959 VA 
examination. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (noting that it is what an examiner learns from the 
claims file for use in forming the expert opinion that 
matters and that, when the Board uses facts obtained from one 
opinion over another, it is incumbent upon the Board to point 
out those facts and explain why they were necessary or 
important in forming the appropriate medical judgment).  

Moreover, despite reviewing and citing medical literature 
supporting her conclusion that radiation therapy did not 
cause the Veteran's hearing loss, the September 2007 VA 
examiner still referred the case to the December 2007 VA 
examiner because she believed that a final opinion should 
come from a radiologist or physician with an understanding of 
what amounts of radiation could cause damage to sensory 
organs.  As previously noted, the December 2007 VA examiner 
also based his opinion on a complete review of the claims 
file.  He provided a rationale for his opinion indicating 
that the radiation exposure was benign in nature and low 
dose.  He also noted that the Veteran did not currently have 
a ruptured ear drum and that there multiple factors 
pertaining to his hearing loss that were unrelated to 
radiation.   

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinions from the September 
2007 and December 2007 VA examiners who had the benefit and 
review of all pertinent medical records and who provided a 
thorough rationale supported by the record.  Therefore, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss and a ruptured ear drum.

The Board does acknowledge the medical literature discussing 
aerotitis that was submitted by the Veteran in July 2008 in 
support of his claim.  However, this evidence is general in 
nature, and no examiner has specifically related the 
information contained therein to the Veteran. See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Thus, the 
Board finds that the medical literature is of little 
probative value in this case.
  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and a ruptured ear drum 
is not warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
and a ruptured ear drum is reopened, and to this extent only, 
the appeal is granted.

Service connection for bilateral hearing loss and a ruptured 
ear drum is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


